Citation Nr: 1205914	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  09-43 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a dental condition.

2.  Entitlement to total disability rating for compensation based upon individual unemployability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1968 to December 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).

The claim of service connection for a dental condition is REMANDED to the RO via the Appeals Management Center in Washington, DC.  

A decision on the claim for a total disability rating for compensation based on individual unemployability is deferred until the claim of service connection for a dental condition is finally adjudicated.


REMAND

The Veteran argues that his dental problems are caused by or aggravated by his service-connected diabetes mellitus.  In support of his claim, the Veteran has a statement from his private dentist, who stated that diabetic patients are more likely to develop cavities and that the Veteran's diabetes may be contributing to the Veteran's poor dental health. 

A review of the record and of Virtual VA shows that the records of the private dentist have not been requested.  

Also, the Board determines that the record does not contain sufficient competent medical evidence to decide the claim and additional evidentiary development under the duty to assist is needed. 

And VA records show that the Veteran is receiving disability from the Social Security Administration. VA is obligated to obtain records of the Social Security Administrations if there is a reasonable possibility that the records could help substantiate the claim.  Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1.  Request the records from the Social Security Administration.  If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Ask the Veteran either to submit or to authorize VA to obtain the records of John W. Fite, D. D. S., 444 Forest Square, Longview, Texas, 75505; and Dr. John Ross, and any other private dentist or physician who has treated him for dental problems.

3.  Afford the Veteran a VA examination by a dentist to: 

a).  Identify the Veteran's dental problems, and,  

b).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that any current dental problem, including caries and periodontal disease, if shown, is caused by or aggravated by the service-connected diabetes mellitus, type 2.






In this context, the term "aggravation" means a permanent increase in the dental condition, that is, an irreversible worsening of the dental condition beyond the natural clinical course and character of the condition due to the service-connected diabetes mellitus as contrasted to a temporary worsening of symptoms. 

If an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether the opinion cannot be rendered because there are other potential etiologies for the current dental condition and, if so, please identify, and that an opinion on causation or aggravation is beyond what may be reasonably concluded based on the evidence of record and a review of the medical literature.  

The Veteran's file should be made available to the VA examiner.

4.  Once the foregoing development is completed, adjudicate the claim of service connection for a dental condition, including as secondary to service-connected diabetes mellitus.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.











The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


